[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                                 June 8, 2005
                               No. 04-12509
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 02-21452-CV-JAL

KENZY LUCIEN,


                                                              Plaintiff-Appellant,

                                    versus

US SECURITY INSURANCE
CORPORATION,


                                                            Defendant-Appellee,

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 8, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

     Kenzy Lucien appeals pro se the district court’s grant of defendant US
Security’s motion for judgment on his complaint alleging breach of contract under

the National Flood Insurance Act (“NFIA”). The issue on appeal is whether the

district court erred when it granted Security’s motion, due to Lucien’s undisputed

failure to provide a sworn proof of loss within 60 days of the date the damage was

incurred. Lucien contends that because US Security did not send an adjuster to his

property for more than 90 days after he notified them of the flood, they are

estopped from asserting that he waived any objections to settlement amounts

because he failed to adhere to the policy’s 60 day filing period.

      In reviewing a district court’s grant of a motion for judgment on partial

findings pursuant to Fed.R.Civ.P. 52(c), we review the district court’s legal

conclusions de novo and its findings of fact for clear error. See Sanz v. US Sec.

Ins. Co., 328 F.3d 1314, 1317 n.5 (11th Cir. 2003).

      In Federal Crop Ins. Corp. v. Merrill, 332 US 380, 384-85, 68 S.Ct. 1, 92

L.Ed. 10 (1947), the Supreme Court held that an insured is required to

unwaveringly adhere to the rules and regulations associated with a federal

insurance policy. Id. Following the Supreme Court’s mandate, several circuit

courts interpreted an insured’s failure to provide a proof of loss form within the

required 60 days as a bar to recovery. See, e.g., Dawkins v. Witt, 318 F.3d 606

(4th Cir. 2003); Mancini v. Redland Ins. Co., 248 F.3d 729 (8th Cir. 2001); Flick v.



                                          2
Liberty Mut. Fire Ins. Co., 205 F.3d 386 (9th Cir. 2000); Gowland v. Aetna, 143

F.3d 951 (5th Cir. 1998); Phelps v. Fed. Emergency Mgmt. Agency, 785 F.2d 13

(1st Cir. 1986). In Sanz, we followed the other circuits’ conclusions, also holding

that an insured’s failure to adhere to the proof of loss requirement barred recovery.

See Sanz, 382 F.3d at 1318.

      In Sanz, the homeowner never filed a proof of loss with US Security,

although he did consistently comply with the adjuster’s and engineers’ instructions

to get an estimate for the amount of damage caused by the flood, which he

forwarded to US Security. Id. at 1317. Sometime thereafter, US Security denied

his claim. Id. In joining other circuits in holding that failure to file a proof of loss

form in a timely fashion barred any type of recovery, we noted that it was

undisputed that Sanz neither filed a proof of loss form at any time, nor did he

submit a waiver from the Federal Insurance Administrator. Id. at 1319.

      In response to Sanz’s estoppel argument, we noted that while the Supreme

Court has not yet announced a per se rule barring individuals from asserting

estoppel claims against the United States government, it has concluded that such

claims are “warranted only if affirmative and egregious misconduct by government

agents exists.” Id. at 1319-20. Viewing the facts of Sanz’s case through the prism

of “affirmative and egregious misconduct,” we held that US Security’s failure to



                                            3
inform Sanz of the proof of loss requirement was an insufficient ground for

estoppel, as were alleged assurances to Sanz “that he had filled out all the

necessary paperwork and that Security would ‘take care’ of his claim.” Id. at 1320.

      Because the Supreme Court has unequivocally held that a failure to adhere to

the terms of a federal insurance bars recovery, and because we have interpreted

that holding to include filing a proof of loss form beyond the 60 days following a

flood as such a failure, we conclude that the district court did not err in granting

US Security’s motion for judgment on partial findings. Moreover, the district

court did not err in rejecting Lucien’s estoppel claim, as none of the evidence

showed any behavior on the part of US Security that was “aggravated and

egregious.” Accordingly, the district court’s judgment is affirmed.

      AFFIRMED.




                                           4